         Case 18-20046          Doc 39        Filed 07/29/19 Entered 07/29/19 15:31:44                         Desc Main
                                                 Document Page 1 of 1

                                             United States Bankruptcy Court
                                         Northern District of Illinois, Eastern Division

IN RE:    Brenda J. Stingley                                     )             Chapter 13
                                                                 )             Case No. 18 B 20046
          Debtor(s)                                              )             Judge A. Benjamin Goldgar

                                                       Notice of Motion

    Brenda J. Stingley                                                         Debtor A ttorney: David M Siegel
    1917 S. 49th Ave.                                                          via Clerk's ECF noticing procedures
    Cicero, IL 60804


                                                                               >    Dirksen Federal Building
On August 13, 2019 at 10:00 am, I will appear at the location listed to the    >    219 South Dearborn
right, and present this motion.                                                >    Courtroom 642
                                                                               >    Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
methods indicated on or before Tuesday, July 30, 2019.                         /s/ MARILYN O. MARSHALL
                                                                               MARILYN O. MARSHALL, TRUSTEE

                          Motion to Dismiss Case for Failure to Make Plan Payments

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, pursuant to 11 U.S.C. §1307 [c]
[6], stating:

On July 18, 2018, the debtor filed a petition under Chapter 13 of the Bankruptcy Code which was confirmed by the Court on
November 06, 2018, for a term of 36 months with payments of $585.00.

The status of the debtor's plan is:   Current Month            Cash Due            Cash Received     Payment Default
                                            12                 $7,020.00             $5,807.50          $1,212.50

A summary of the 12 most recent receipt items is set forth below:              Report Date: 07/29/2019
                                                                               Due Each Month: $585.00
                                                                               Next Pymt Due: 08/17/2019

    Date           Ref Num            Amount                               Date           Ref Num         Amount
10/17/2018               539326         $146.25                        10/17/2018               539245      $146.25
10/24/2018               539489         $146.25                        11/05/2018         25097804190       $250.00
11/13/2018               539573         $146.25                        11/30/2018              1267480      $585.00
01/04/2019              1270353         $585.00                        01/25/2019              1474758      $585.00
03/04/2019        207952358317          $585.00                        03/22/2019        208494078310       $585.00
05/08/2019              1281987         $585.00                        06/03/2019         25903702822       $585.00

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.

Office of the Chapter 13 Trustee                                               /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                             MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312)431-1300
